EXHIBIT SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH MIDAMERICAN ENERGY HOLDINGS COMPANY NAMED EXECUTIVE OFFICERS AND DIRECTORS MidAmerican Energy Holding Company’s (“MEHC”) continuing named executive officers each receive an annual salary and participate in health insurance and other benefit plans on the same basis as other employees, as well as certain other compensation and benefit plans described in MEHC’s Annual Report on Form 10-K. The named executive officers are also eligible to receive a cash incentive award under MEHC’s Performance Incentive Plan (“PIP”). The PIP provides for a discretionary annual cash award that is determined on a subjective basis and paid in December.
